                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


JOSE GALLEGOS,                       )                  3:18-cv-00505-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  January 16, 2020
CHUCK ALLEN, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion for Stay of 90 Days” (ECF No. 46). Plaintiff
requests a 90 day stay until he “can get access that is proper for me with law library access because
I am in ad seg. I don’t have any way to get my legal case laws in time to file my motions on time.”
(Id.)

        The court will construe Plaintiff’s motion (ECF No. 46) as an extension of time in which
to file his response to Defendant’s Motion to Dismiss (ECF No. 41) which is currently due
January 20, 2020. The court believes an extension of ninety (90) days is excessive. Therefore,

        IT IS HEREBY ORDERED that Plaintiff’s motion (ECF No. 46) is GRANTED to the
extent that Plaintiff shall have to and including Friday, March 6, 2020, in which to file a response
to Defendant’s Motion to Dismiss (ECF No. 41).

                                              DEBRA K. KEMPI, CLERK

                                              By:         /s/______________________
                                                      Deputy Clerk
